--------------------------------------------------------------------------------

EXHIBIT 10.1
 
PLAN SUPPORT AGREEMENT
 
THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF REORGANIZATION.  ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE.  ACCEPTANCES OR REJECTIONS WITH
RESPECT TO A CHAPTER 11 PLAN OF REORGANIZATION MAY NOT BE SOLICITED UNTIL
SOLICITATION OF VOTES ON THE SECOND AMENDED PLAN HAS BEEN APPROVED AND/OR
CONFIRMED BY THE BANKRUPTCY COURT.
 
This Plan Support Agreement (the “Agreement”) is entered into as of March 26,
2012 by and among (i) General Maritime Corporation (“GMR”) and certain of its
subsidiaries as debtors-in-possession (collectively, the “Debtors,” and together
with GMR’s non-debtor subsidiaries, the “Company”);  (ii) the undersigned
holders of Notes under the Indenture (as defined below) and such other holders
of Notes that may from time to time execute a Joinder (defined below) to this
Agreement (the “Supporting Noteholders”); (iii) the undersigned lenders under
the Oaktree Facility (as defined below) (the “Supporting Oaktree Lenders,” and
together with the Supporting Noteholders, the “Supporting Creditors”); and (iv)
the Official Committee of Unsecured Creditors of the Debtors chapter 11 cases
(the “Committee”).  The Company, the Supporting Creditors, the Committee and
each other person that becomes a party to this Agreement in accordance with the
terms hereof shall be referred to herein individually as a “Party” and
collectively as the “Parties.”  The Supporting Creditors each hold the claims
described on schedule 1 attached hereto.
 
RECITALS
 
WHEREAS, the Company entered into that certain Second Amended and Restated
Credit Agreement, dated as of May 6, 2011, for a $550 million secured revolving
credit facility (as amended, the “$550 Million Credit Facility”) among GMR, as
parent, Arlington Tankers, Ltd. (“Arlington”) and General Maritime Subsidiary II
Corporation (“GMSC II”) as guarantors, General Maritime Subsidiary Corporation
(“GMSC”) as borrower, various lenders, and Nordea Bank Finland Plc, New York
Branch (“Nordea”) as administrative agent and collateral agent;
 
WHEREAS, the Company entered into that certain Amended and Restated Credit
Agreement, dated as of May 6, 2010, for a $372 million secured revolving and
term loan credit facility (as amended, the “$372 Million Credit Facility”) among
GMR, as parent, Arlington and GMSC as guarantor, GMSC II as borrower, various
lenders and Nordea as administrative agent and collateral agent;
 
WHEREAS, the Company entered into that certain Amended and Restated Credit
Agreement, dated as of May 6, 2011 for a $200 million secured term loan facility
(as amended, the “Oaktree Facility”) among GMSC and GMSC II, as borrower, GMR
and Arlington as guarantors, OCM Marine Investments CTB, Ltd., as initial lender
and OCM Administrative Agent, LLC as administrative agent and collateral agent;
 
WHEREAS, the Company issued $300 million of senior unsecured notes (the “Notes”)
under that certain indenture dated as of November 12, 2009 among GMR, the
subsidiary guarantor parties and the Bank of New York Mellon, as trustee for 12%
Senior Notes due 2017 (as amended the “Indenture,” and, collectively with the
$550 Million Credit Facility, the $372 Million Credit Facility, the Oaktree
Facility, the “Debt Instruments”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on November 16, 2011, the Company, certain lenders under the $550
Million Credit Facility and $372 Million Credit Facility and the Supporting
Oaktree Lenders entered into a restructuring support agreement (as may be
amended, modified or supplemented, the “Restructuring Support Agreement”);
 
WHEREAS, on November 17, 2011, the Debtors commenced cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the bankruptcy court for the Southern District of New York (the
“Bankruptcy Court”);
 
WHEREAS, on November 29, 2011, the United States Trustee for the Southern
District of New York appointed the Committee;


WHEREAS, on December 15, 2011, the Bankruptcy Court entered an order authorizing
GMR to enter into the Equity Purchase Agreement (as may be amended,
supplemented, or modified, the “Equity Purchase Agreement”) with Oaktree
Principal Fund V, L.P., Oaktree Principal Fund V (Parallel), L.P., Oaktree FF
Investment Fund, L.P. – Class A, and OCM Asia Principal Opportunities Fund,
L.P., each a Cayman Islands exempted limited partnership;


WHEREAS, on December 15, 2011, the Bankruptcy Court entered a final order
approving the debtor-in-possession financing facility (the “DIP Credit
Agreement”);


WHEREAS, on January 31, 2012, the Debtors filed a plan of reorganization (as
amended on February 26 and 29, 2012, the “First Amended Plan”) and related
disclosure statement (the “Disclosure Statement”);
 
WHEREAS, on February 29, 2012, the Bankruptcy Court entered an order approving
the Disclosure Statement;
 
WHEREAS, the Parties have engaged in good faith negotiations with each other
(and other key constituents in these cases) regarding modifications to the First
Amended Plan, which have led to an agreement regarding all issues with respect
to a restructuring of the Debtors;
 
WHEREAS, to implement the global resolution of all issues regarding the Debtors’
restructuring, each Party desires to pursue and support an amended plan of
reorganization under chapter 11 of the Bankruptcy Code in the form attached
hereto as Exhibit A, as may be amended in accordance with this Agreement (the
“Second Amended Plan”) and in accordance with the terms of the restructuring
term sheet attached hereto as Exhibit B (the “Restructuring Term Sheet”);
 
WHEREAS, the Debtors have agreed, subject to the terms and conditions of this
Agreement, to file the Second Amended Plan, and to use its best efforts to have
the Second Amended Plan confirmed by the Bankruptcy Court; and
 
NOW, THEREFORE, in consideration of the recitals stated above and the premises
and mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
1.             The Parties’ Obligations.
 
(a)           The Company’s Obligations.  Prior to termination of this
Agreement, and subject to the terms and conditions of this Agreement, the
Company agrees to:
 
(i)          (A) file the Second Amended Plan with the Bankruptcy Court, (B)
file a motion with the Bankruptcy Court seeking an order approving a
supplemental disclosure with respect to the Second Amended Plan, (C) use
commercially reasonable best efforts to obtain Bankruptcy Court confirmation of
the Second Amended Plan, and (D) file a motion with the Bankruptcy Court seeking
approval of this Agreement;
 
(ii)         (A) file within ten (10) calendar days of execution of this
Agreement, which such time period shall be extended with the consent of the
Committee in its sole and absolute discretion, a motion with the Bankruptcy
Court seeking entry of an order estimating the total amount of General Unsecured
Claims against the Guarantor Debtors other than claims arising from rejection of
executory contracts and/or unexpired leases, that are contingent, disputed,
unliquidated, or otherwise not deemed Allowed as of the effective date of the
Second Amended Plan (the “Unsecured Claims Reserve Order”) and (B) use
commercially reasonable best efforts to obtain the Unsecured Claims Reserve
Order prior to the effective date of the Second Amended Plan.
 
(iii)        not object to or otherwise commence, join with or support in any
manner any proceeding to oppose the Second Amended Plan and shall not take any
action to implement or otherwise support any other plan or proposal that is
inconsistent with the Second Amended Plan or the Restructuring Term Sheet, or
that would interfere or unreasonably delay consummation of the Second Amended
Plan;
 
(iv)        not withdraw the Second Amended Plan or amend or modify the Second
Amended Plan in any material manner except as permitted under this Agreement;
 
(v)         take no actions that are inconsistent with this Agreement, the
Restructuring Term Sheet, or the expeditious confirmation and consummation of
the Second Amended Plan; provided, however, that notwithstanding anything to the
contrary herein, nothing in this Agreement shall require the Company or any
director or officer of the Company, in such person’s capacity as a director or
officer of the Company, to take any action, or to refrain from taking any
action, which is inconsistent with such director’s or officer’s fiduciary
obligations under applicable law.
 
(b)           The Supporting Creditors’ Obligations.  Prior to the termination
of this Agreement, and subject to the terms and conditions of this Agreement,
each Supporting Creditor (severally and not jointly) agrees to:
 
(i)           (A) timely vote to accept the Second Amended Plan and not
thereafter withdraw or change such vote, (B), not elect on its ballot to
“opt-out” of any third party releases provided for under the Second Amended
Plan; and (C) support approval and confirmation of the Second Amended Plan;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)         not (A) whether directly or indirectly, oppose or object to the
Second Amended Plan or the solicitation of the Second Amended Plan, (B) join in
or support any objection to the Second Amended Plan or the solicitation of the
Second Amended Plan, or (C) otherwise commence or support the commencement of
any proceeding to oppose or alter any of the terms of the Second Amended Plan or
any other document filed by the Company that is consistent, and in connection,
with the confirmation of the Second Amended Plan; and
 
(iii)        not directly or indirectly (A) participate in the formulation of,
file, or prosecute any alternative plan, sale, proposal, or offer of
dissolution, winding up, liquidation, reorganization, merger or alternative
restructuring of the Company, (B) join in, support or vote for any alternative
plan or restructuring, including, without limitation, express support in writing
of, or enter into any form of plan support agreement with respect to any
alternative plan or restructuring, (C) take any action to alter, delay or impede
confirmation and consummation of the Second Amended Plan and any related
documents, (D) pursue any right or remedy under or relating to the Notes, and
(E) initiate, or have initiated on its behalf, any litigation or proceeding of
any kind with respect to the Notes, other than to enforce this Agreement.
 
(c)           The Committee’s Obligations.  Prior to termination of this
Agreement, and subject to the terms and conditions of this Agreement, the
Committee agrees to:
 
(i)          (A) file (or include in the Debtors’ notice of the Second Amended
Plan) a letter to all unsecured creditors indicating its support of the Second
Amended Plan, (B) file a pleading supporting entry of the Unsecured Claims
Reserve Order, and (C) file a pleading supporting and otherwise support
confirmation of the Second Amended Plan, including if necessary pursuant to
section 1129(b) of the Bankruptcy Code, (D) use commercially reasonable best
efforts to obtain Bankruptcy Court confirmation of the Second Amended Plan, and
(E) use commercially reasonable best efforts to cause those holders of the Notes
that are not party to this Agreement to execute a Joinder; and
 
(ii)         not (A) object to, delay or impede, directly or indirectly, the
confirmation of the Second Amended Plan, (b) consent to, induce, encourage,
support, or participate in the formulation of any plan or reorganization other
than the Second Amended Plan, (c) directly or indirectly seek, solicit, induce,
support or encourage any sale, proposal or offer of dissolution, winding up,
liquidation, reorganization, merger, or restructuring of the Debtors or any of
their subsidiaries other than as provided in the Second Amended Plan, or (d)
take any other action in the Chapter 11 Cases or otherwise that is inconsistent
with the Restructuring Term Sheet, or is inconsistent, or that would or is
intended or is reasonably likely to delay, confirmation, approval, or
consummation of, the Second Amended Plan, or the transactions contemplated
thereto.
 
(d)           Nothing in this Agreement shall, or shall be deemed to, prohibit
any Party or its officers or representatives, from appearing as a
party-in-interest in any matter to be adjudicated in the Chapter 11 Cases if
such appearance and the positions advocated in connection therewith are for the
purposes of contesting whether any matter, fact or thing, is a breach of, or
inconsistent with, this Agreement.  This Agreement shall not, and shall not be
deemed to, impair, prohibit, limit or restrict any Party, its officers,
directors, advisors, agents, attorneys or other representatives from engaging in
discussions (or asserting any position of any kind or character in such
discussions) with any person; provided, however, that such discussions shall not
be inconsistent with the terms of the Second Amended Plan or the Restructuring
Term Sheet.
 
 
4

--------------------------------------------------------------------------------

 
 
2.             Definitive Documents.  Each of the Parties agrees to negotiate in
good faith the following documents (collectively, the “Definitive Documents”):
(i) the New GMR Charter, (ii) the New GMR By-Laws, (iii) the New GMR Warrant
Agreement, (iv) the Registration Rights Agreement,  and (v) the Shareholders
Agreement (each as defined in the Second Amended Plan), each of which shall be
materially consistent with the Second Amended Plan and the Restructuring Term
Sheet and shall otherwise be in form and substance reasonably acceptable to the
Debtors, the Committee, and the Oaktree Supporting Lenders.
 
3.             Withdrawal of Plan Support.  Each Supporting Creditor shall not
withdraw or revoke (a) its support of the Second Amended Plan pursuant to this
Agreement, and (b) any vote to accept the Second Amended Plan, in each case,
unless this Agreement has been terminated in accordance with such Party’s rights
set forth in Section 10 hereof.
 
4.             Acknowledgements.  Each Party acknowledges that (a) no securities
of the Company are being offered or sold hereby and this Agreement neither
constitutes an offer to sell nor a solicitation of an offer to buy any
securities of the Company and (b) that this Agreement is not, and shall not be
deemed to be, a solicitation of a vote for the acceptance of the Second Amended
Plan pursuant to section 1125 of the Bankruptcy Code.
 
5.              Limitations on Transfer of Interests in the Debt
Instruments.  Each  Supporting Creditor shall not (a) sell, transfer, assign,
pledge, grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such Supporting
Creditor’s interest in the applicable Debt Instrument in whole or in part, or
(b) grant any proxies, deposit any of such Supporting Creditor’s interests in
the applicable Debt Instrument into a voting trust, or enter into a voting
agreement with respect to any such interest (collectively, the actions described
in clauses (a) and (b), the “Transfer”), unless such Transfer is to another
Supporting Creditor party to this Agreement or any other entity that first
agrees in writing to be bound by the terms of this Agreement by executing and
delivering to the Company a joinder to this Agreement substantially in the form
attached hereto as Exhibit C (the “Joinder”).  With respect to Debt Instruments
held by the relevant transferee upon consummation of a Transfer, such transferee
is deemed to make all of the representations and warranties of a Supporting
Creditor set forth in Section 12 of this Agreement.  Upon compliance with the
foregoing, the transferor shall be deemed to relinquish its rights (and be
released from its obligations) under this Agreement to the extent of such
transferred rights and obligations.  Any Transfer made in violation of this
Section of the Agreement shall be deemed null and void and of no force or
effect, regardless of any prior notice provided to the Company, and shall not
create any obligation or liability of the Company to the purported transferee
(it being understood that the putative transferor shall continue to be bound by
the terms and conditions set forth in this Agreement).
 
6.             Further Acquisition of Indebtedness.  This Agreement shall in no
way be construed to preclude any Supporting Creditor or any of its affiliates
from acquiring additional interests in the Debt Instruments.  Any such
additional interests shall automatically be subject to the terms of this
Agreement and such acquiring Supporting Creditor shall promptly (and, in no
event later than two (2) business days) inform the Company of such acquisition.
 
 
5

--------------------------------------------------------------------------------

 
 
7.              Effectiveness of the Agreement.
 
(a)           This Agreement shall become effective as to the Committee and each
individual Supporting Creditor upon the execution and delivery of counterpart
signature pages to this Agreement by and among (i) the Supporting Oaktree
Lenders, (ii) the Supporting Noteholders owning more than 42.0% in amount of the
Notes, (iii) an authorized representative for the Committee, and (iv) the
Debtors.  This Agreement shall become effective and binding upon the Debtors
upon Bankruptcy Court approval of this Agreement (it being agreed that the
Debtors will use best efforts to seek Bankruptcy Court approval of this
Agreement as soon as reasonably practicable).
 
(b)           For purposes of this Agreement, the term “Requisite Supporting
Noteholders” means Supporting Noteholders constituting more than 50% in number
of the Supporting Noteholders.
 
8.             Cooperation.  The Company shall provide to the Committee draft
copies of all pleadings and/or documents related to the Second Amended Plan or
any of the transactions contemplated by the Second Amended Plan, the New GMR
Charter, the New GMR By-Laws, the New GMR Warrant Agreement, the Registration
Rights Agreement and the Shareholders Agreement as soon as reasonably
practicable with reasonable time to review and comment.  Counsel to the Company,
the Supporting Oaktree Lenders, the Committee and the Supporting Noteholders
shall consult in good faith to ensure that such documents are materially
consistent with the Second Amended Plan and the Restructuring Term Sheet.
 
9.             Further Assurances. From and after the date hereof, each of the
Parties agrees to execute and deliver all such agreements, instruments and
documents and to take all such further actions as the Parties may reasonably
deem necessary from time to time to carry out the intent and purpose of this
Agreement, the Restructuring Term Sheet, and the Second Amended Plan, and to
consummate the transactions contemplated thereby.
 
10.           Termination.
 
(a)           The Company’s Right to Terminate.  The Company may, in its sole
discretion, terminate this Agreement as to all Parties upon five (5) days’ prior
written notice to the Supporting Creditors delivered in accordance with Section
25 below following the occurrence of any of the following events: (i) a material
breach by any Supporting Creditor or the Committee of any of their obligations
under this Agreement that remains uncured for a period of five (5) business days
after receipt by such Party (or Parties) of written notice of such breach from
the Company; (ii) the Company’s board of directors determines, in good faith and
upon the advice of its advisors, in its sole discretion, that continued pursuit
of the Second Amended Plan is inconsistent with its fiduciary duties; (iii) the
issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any injunction, judgment, decree, charge,
ruling or order preventing consummation of a material portion of the Second
Amended Plan; or (iv) the Company has been directed, pursuant to the terms of
the DIP Credit Agreement, to commence an Acceptable Sale Process (as defined in
the DIP Credit Agreement).
 
(b)           The Supporting Noteholders’ Right to Terminate.  Any Supporting
Noteholder may, in its sole discretion, terminate this Agreement as to itself
upon five (5) days prior written notice to the Company delivered in accordance
with section 23 below following occurrence of any of the events described in (i)
through (iii) below.  The Requisite Supporting Noteholders may, in their sole
discretion, terminate this Agreement upon five (5) days’ prior written notice to
the Company delivered in accordance with this Agreement following the occurrence
of any of the events described in (iv) through (viii) below:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)              the filing by the Company of any motion or other request for
relief seeking (A) to voluntarily dismiss the Chapter 11 Cases, (B) conversion
of the Chapter 11 Cases to chapter 7 of the Bankruptcy Code, (C) appointment of
a trustee or an examiner with expanded powers pursuant to section 1104 of the
Bankruptcy Code in the Chapter 11 Cases, or (D) to effectuate a plan of
reorganization other than the Second Amended Plan;
 
(ii)             the entry of an order by the Bankruptcy Court (A) dismissing
the Chapter 11 Cases, (B) converting the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, (C) appointing a trustee or an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code in the Chapter 11 Cases, or (D) the effect of which would render
the Second Amended Plan incapable of consummation on the terms set forth herein;
 
(iii)            the declaration by any court (including the Bankruptcy Court)
that any material provision of this Agreement is unenforceable in whole or in
part (except as this Agreement pertains to any obligations of a Supporting
Creditor hereunder);
 
(iv)            any material breach by the Company of any of its obligations
under this Agreement, and any such breach is not cured within five (5) days
after receipt by the Company of written notice of such breach from the Requisite
Supporting Noteholders;
 
(v)             the Company has been directed, pursuant to the terms of the DIP
Credit Agreement, to commence an Acceptable Sale Process (as defined in the DIP
Credit Agreement);
 
(vi)            any material breach by the Supporting Oaktree Lenders of any of
their obligations under this Agreement, and such breach is not cured within five
(5) business days after receipt by the Supporting Oaktree Lenders of written
notice of such breach from the Requisite Supporting Noteholders; and
 
(vii)           the filing with the Bankruptcy Court of any Definitive Document
that is not consistent with the Second Amended Plan or the Restructuring Term
Sheet.
 
(c)           The Committee’s Right to Terminate.  The Committee may, in its
sole discretion, terminate this Agreement upon five (5) days’ prior written
notice to the Company delivered in accordance with this Agreement following the
occurrence of any of the following events:
 
 
(i)              the filing by the Company of any motion or other request for
relief seeking (A) to voluntarily dismiss the Chapter 11 Cases, (B) conversion
of the Chapter 11 Cases to chapter 7 of the Bankruptcy Code, (C) appointment of
a trustee or an examiner with expanded powers pursuant to section 1104 of the
Bankruptcy Code in the Chapter 11 Cases, or (D) to effectuate a plan of
reorganization other than the Second Amended Plan;
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)             the entry of an order by the Bankruptcy Court (A) dismissing
the Chapter 11 Cases, (B) converting the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, (C) appointing a trustee or an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code in the Chapter 11 Cases, or (D) the effect of which would render
the Second Amended Plan incapable of consummation on the terms set forth herein;
 
(iii)            the declaration by any court (including the Bankruptcy Court)
that any material provision of this Agreement is unenforceable in whole or in
part (except as this Agreement pertains to any obligations of a Supporting
Creditor hereunder);
 
(iv)            any material breach by the Company of any of its obligations
under this Agreement, and any such breach is not cured within five (5) days
after receipt by the Company of written notice of such breach from the
Committee;
 
(v)             the Company has been directed, pursuant to the terms of the DIP
Credit Agreement, to commence an Acceptable Sale Process (as defined in the DIP
Credit Agreement); and
 
(vi)            any material breach by the Oaktree Supporting Lenders of any of
their obligations under this Agreement, and such breach is not cured within five
(5) business days after receipt by the Oaktree Supporting Lenders of such breach
from the Committee; and
 
(vii)           the filing with the Bankruptcy Court of the Definitive Documents
that is either not consistent with the Second Amended Plan or the Restructuring
Term Sheet, or not in form and substance reasonably acceptable to the Committee.
 
(d)           The Supporting Oaktree Lenders’ Right to Terminate.  The
Supporting Oaktree Lenders may, in their sole discretion, terminate this
Agreement as to the Supporting Oaktree Lenders upon five (5) days’ prior written
notice to the Company delivered in accordance with this Agreement following the
occurrence of any of the following events:
 
(i)              the filing by the Company of any motion or other request for
relief seeking (A) to voluntarily dismiss the Chapter 11 Cases, (B) conversion
of the Chapter 11 Cases to chapter 7 of the Bankruptcy Code, (C) appointment of
a trustee or an examiner with expanded powers pursuant to section 1104 of the
Bankruptcy Code in the Chapter 11 Cases, or (D) to effectuate a plan of
reorganization other than the Second Amended Plan or seek any other relief that,
if approved, would render the Plan incapable of consummation on the terms set
forth herein;
 
(ii)             the entry of an order by the Bankruptcy Court (A) dismissing
the Chapter 11 Cases, (B) converting the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code, (C) appointing a trustee or an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code in the Chapter 11 Cases, or (D) the effect of which would render
the Second Amended Plan incapable of consummation on the terms set forth herein;
 
(iii)            the declaration by any court (including the Bankruptcy Court)
that any material provision of this Agreement is unenforceable in whole or in
part (except as this Agreement pertains to any obligations of a Supporting
Creditor hereunder);
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)            any material breach by the Company of any of its obligations
under this Agreement, and any such breach is not cured within five (5) days
after receipt by the Company of written notice of such breach from the
Supporting Oaktree Lenders;
 
(v)             the Company has been directed, pursuant to the terms of the DIP
Credit Agreement, to commence an Acceptable Sale Process (as defined in the DIP
Credit Agreement); and
 
(vi)            any material breach by the Supporting Noteholders or the
Committee of any of their obligations under this Agreement, and such breach is
not cured within five (5) business days after receipt by the Supporting
Noteholders or the Committee of such breach from the Supporting Oaktree Lenders;
and
 
(vii)          the filing with the Bankruptcy Court of the Definitive Documents
in form and substance that are not in form and substance reasonably acceptable
to the Supporting Oaktree Lenders.
 
(e)           Mutual Termination.  This Agreement and the obligations of the
Parties  may be terminated by mutual written agreement of the Company, the
Supporting Oaktree Lenders, the Committee, and the Requisite Supporting
Noteholders.
 
(f)           Automatic Termination.  This Agreement shall terminate upon the
termination of (i) the Restructuring Support Agreement or (ii) the Equity
Purchase Agreement.
 
(g)           Individual Termination.  Each party hereto shall have right to
terminate this Agreement in the event that this Agreement is not approved by the
Bankruptcy Court within 21 days following the effectiveness of this Agreement as
set for in Section 7 of this Agreement.
 
(h)           Effect of Termination.  Upon termination of this Agreement, all
obligations hereunder between the Company, the Committee, and the Supporting
Creditors shall terminate and shall be of no further force and effect; provided,
however, that any claim for breach of this Agreement shall survive termination
and all rights and remedies with respect to such claim shall be neither waived
nor prejudiced in any way by termination of this Agreement.
 
11.           Fiduciary Duties of the Committee. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall require the Committee, or any
of its members in their capacity as a member of the Committee, to take any
action, or to refrain from taking any action, that the Committee determines in
good faith, after consultation with counsel, is inconsistent with its or their
fiduciary obligations under applicable law.
 
12.           The Supporting Creditors’ Representations and Warranties.  To
induce the Company and the Committee to enter into and perform their obligations
under this Agreement, each Supporting Creditor, severally but not jointly,
represents, warrants and acknowledges as follows:
 
(a)           Authority.  (i) The Supporting Creditor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all the requisite corporate, partnership or other power
and authority to execute, deliver and perform their obligations under this
Agreement, and to consummate the transactions contemplated herein; and (ii) the
execution, delivery and performance by the Supporting Creditor of this Agreement
and the consummation of the transactions contemplated herein have been duly
authorized by all necessary action (corporate partnership or otherwise) on the
part of the Supporting Creditor and no other action or proceedings on the part
of the Supporting Creditors are necessary to authorize and approve this
Agreement or any of the transactions contemplated herein.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Ownership.  Each Supporting Oaktree Lender is the legal owner or
beneficial owner of a Claim arising out of or relating to the Oaktree
Facility.  Each Supporting Creditor is the legal owner, beneficial owner and/or
the investment advisor or manager for the legal or beneficial owner of a Claim
arising out of or relating to the Notes and/or other debt obligations owed by
some or all of the Debtors.
 
(c)           Validity.  This Agreement has been duly executed and delivered by
the Supporting Creditor and constitutes the legal, valid and binding agreement
of the Supporting Creditor, enforceable against the Supporting Creditor in
accordance with its terms.
 
(d)           No Conflict. The execution, delivery and performance by the
Supporting Creditor (when such performance is due) of this Agreement does not
and shall not (i) violate any provision of law, rule or regulation applicable to
it or, in the case of an entity, any of its subsidiaries or its or their
certificates of incorporation or bylaws or other organizational documents, or
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it, or, applicable, any of its subsidiaries is a party.
 
(e)            Authorization of Governmental Authorities and Creditors.  No
action by (including any authorization, consent or approval), in respect of, or
filing with, any governmental authority is required for, or in connection with,
the valid and lawful authorization, execution, delivery and performance by the
Supporting Creditor pursuant to this Agreement.
 
(f)            No Reliance.  The Supporting Creditor (i) is a sophisticated
party with respect to the subject matter of this Agreement, (ii) has been
represented and advised by legal counsel in connection with this Agreement,
(iii) has adequate information concerning the matters that are the subject of
this Agreement and (iv) has independently and without reliance upon the Company
or any officer, employee, agent or representative thereof, and based on such
information as the Supporting Creditor has deemed appropriate, made their own
analysis and decision to enter into this Agreement, except that the Supporting
Creditor has relied upon the Company’s express representations, warranties and
covenants in this Agreement, and the Supporting Creditor acknowledges that it
has entered into this Agreement voluntarily and of its own choice and not under
coercion or duress.
 
(g)           Title.  The Supporting Creditor is the beneficial owners of, or
the nominee for beneficial holders of, the Debt Instruments in the aggregate
principal amount set forth below such Supporting Creditor’s name on Schedule 1
(and in the case of a nominee, it has due and proper authorization to act on
behalf of, and to bind, the beneficial owner of such Debt Instruments).  The
Supporting Creditor’s interest in the Debt Instrument is free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal or other limitation on disposition or
encumbrances of any kind, that would adversely affect in any way the Supporting
Creditor’s performance of its obligations contained in this Agreement at the
time such obligations are required to be performed.
 
 
10

--------------------------------------------------------------------------------

 
 
13.           The Company’s Representations and Warranties. To induce the
Supporting Creditors and the Committee to enter into and perform their
obligations under this Agreement, the Company hereby represents, warrants and
acknowledges as follows:
 
(a)           Authority.  Subject to Bankruptcy Court approval, (i) the Company
has the power and authority to execute, deliver and perform its obligations
under this Agreement and (ii) the execution, delivery and performance by the
Company under this Agreement has been duly authorized by all necessary action on
the part of the Company.
 
(b)           Validity.  Subject to Bankruptcy Court approval, this Agreement
has been duly executed and delivered by the Company and constitutes the legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.
 
(c)           No Conflict. The execution, delivery and performance by the
Company (when such performance is due) of this Agreement does not and shall not
(i) violate any provision of law, rule or regulation applicable to it or any of
its subsidiaries or its or their certificates of incorporation or bylaws or
other organizational documents, or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under its
certificate of incorporation or by-laws (or other organizational documents).
 
(d)           Authorization of Governmental Authorities.  No action by
(including any authorization, consent or approval), in respect of, or filing
with, any governmental authority is required for, or in connection with, the
valid and lawful authorization, execution, delivery and performance by the
Company of this Agreement, other than by the Bankruptcy Court.
 
(e)           No Reliance.  The Company (i) is a sophisticated party with
respect to the matters that are the subject of this Agreement, (ii) has had the
opportunity to be represented and advised by legal counsel in connection with
this Agreement, (iii) has adequate information concerning the matters that are
the subject of this Agreement and (iv) has independently and without reliance
upon the Supporting Creditors, and based on such information as the Company has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that the Company has relied upon the Committee’s and
Supporting Creditors’ express representations, warranties and covenants in this
Agreement, which it enters, or as to which it acknowledges and agrees,
voluntarily and of its own choice and not under coercion or duress.
 
14.           The Committee’s Representations and Warranties. To induce the
Supporting Creditors and the Company to enter into and perform their obligations
under this Agreement, the Committee hereby represents, warrants and acknowledges
as follows:
 
(a)           Authority.  The Committee (i) has the power and authority to
execute, deliver and perform its obligations under this Agreement, and to
consummate the transactions contemplated herein and (ii) the execution, delivery
and performance by the Committee under this Agreement and the consummation of
the transactions contemplated herein have been duly authorized by all necessary
action on the part of the Committee.
 
(b)           Validity.  This Agreement has been duly executed and delivered by
the Committee and constitutes the legal, valid and binding agreement of the
Committee, enforceable against the Committee in accordance with its terms.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           No Conflict. The execution, delivery and performance by the
Committee (when such performance is due) of this Agreement does not and shall
not violate any provision of law, rule or regulation applicable to it.
 
(d)           No Reliance.  The Committee (i) is a sophisticated party with
respect to the matters that are the subject of this Agreement, (ii) has had the
opportunity to be represented and advised by legal counsel in connection with
this Agreement, (iii) has adequate information concerning the matters that are
the subject of this Agreement and (iv) has independently and without reliance
upon the Supporting Creditors, and based on such information as the Committee
has deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that the Committee has relied upon the Company’s and the
Supporting Creditors’ express representations, warranties and covenants in this
Agreement, which it enters, or as to which it acknowledges and agrees,
voluntarily and of its own choice and not under coercion or duress.
 
15.           Governing Law; Jurisdiction.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PROVISION WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.
 
(b)           By its execution and delivery of this Agreement, each of the
Parties hereto irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding,
shall be brought in the Bankruptcy Court.  By execution and delivery of this
Agreement, each of the Parties irrevocably accepts and submits itself to the
exclusive jurisdiction of the Bankruptcy Court, generally and unconditionally,
with respect to any such action, suit or proceeding, and waives any objection it
may have to venue or the convenience of the forum.
 
(c)           In the event the Bankruptcy Court does not have or refuses to
exercise jurisdiction with respect to this Agreement and any disputes arising
therefrom, any legal action, suit, or proceeding against the Parties with
respect to any matter under or arising out of or in connection with this
Agreement, or for recognition or enforcement of any judgment rendered in any
such action, suit or proceeding, may be brought in the District Court for the
Southern District of New York or courts of the State of New York, and by
execution and delivery of this Agreement, each Party irrevocably accepts and
submits itself to the exclusive jurisdiction of the Bankruptcy Court and those
courts.
 
16.           Amendment or Waiver.  Except as otherwise specifically provided
herein, this Agreement and the Second Amended Plan may not be modified, waived,
or amended unless such modification, waiver, or amendment is in writing and has
been signed by the Company, the Committee, the Oaktree Supporting Lenders and
the Requisite Supporting Noteholders.  No waiver of any of the provisions of
this Agreement shall be deemed to constitute a waiver of any other provision of
this Agreement, whether or not similar, nor shall any waiver be deemed a
continuing waiver (unless such waiver expressly provides otherwise).
 
 
12

--------------------------------------------------------------------------------

 
 
17.           Additional Supporting Noteholders.  Nothing herein shall prejudice
the ability of a holder of the Notes from executing a Joinder and thereby join
this Agreement as Supporting Noteholder.
 
18.           Specific Performance; Remedies Cumulative.  This Agreement is
intended as a binding commitment enforceable in accordance with its terms.  Each
Party acknowledges and agrees that the exact nature and extent of damages
resulting from a breach of this Agreement are uncertain at the time of entering
into this Agreement and that any such breach of this Agreement would result in
damages that would be difficult to determine with certainty.  It is understood
and agreed that money damages would not be a sufficient remedy for any such
breach of this Agreement, and that any non-breaching Party shall be entitled to
seek specific performance and injunctive relief as remedies for any such breach,
and each Party further agrees to waive, and to cause each of their
representatives to waive, any requirement for the securing or posting of any
bond in connection with requesting such remedy.  Such remedies shall not be
deemed to be the exclusive remedies for the breach of this Agreement by any
Party or its representatives.  All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power or
remedy by any Party hereto shall not preclude the simultaneous or later exercise
of any other such right, power or remedy hereunder.
 
19.           Construction.  This Agreement constitutes a fully negotiated
agreement among commercially sophisticated parties and therefore shall not be
construed or interpreted for or against any Party, and any rule or maxim of
construction to such effect shall not apply to this Agreement.
 
20.           Receipt of Information; Representation by Counsel.  Each Party
acknowledges that it has received adequate information to enter into this
Agreement and that it has been represented by counsel in connection with this
Agreement and the transactions contemplated herein and therein.  Accordingly,
any rule of law or any legal decision that would provide any Party with a
defense to the enforcement of the terms of this Agreement against such Party
based upon lack of legal counsel shall have no application and is expressly
waived.
 
21.           Binding Effect; Successor and Assigns.  This Agreement shall inure
to the benefit of and be binding upon the Parties and their respective
successors, assigns, heirs, transferees, executors, administrators, and
representatives, in each case solely as such parties are permitted under this
Agreement; provided however, this Agreement shall only be binding on the Debtors
upon approval of this Agreement by the Bankruptcy Court.
 
22.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.  The signatures of all of the Parties
need not appear on the same counterpart.  Delivery of an executed signature page
of this Agreement by facsimile or electronic mail shall be effective as delivery
of a manually executed signature page of this Agreement.
 
23.           Headings; Schedules and Exhibits. The headings of the sections,
paragraphs and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation hereof.  References to sections, unless
otherwise indicated, are references to sections of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
24.           Severability and Construction.  If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect if
the essential terms and conditions of this Agreement for each Party remain
valid, binding, and enforceable.
 
25.           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH OR IN RESPECT OF ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
ANY PARTY OR ARISING OUT OF ANY EXERCISE BY ANY PARTY OF ITS RESPECTIVE RIGHTS
UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACTION TO RESCIND OR
CANCEL THIS AGREEMENT AND WITH RESPECT TO ANY CLAIM OR DEFENSE ASSERTING THAT
THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  EACH OF THE PARTIES HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION 24 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.  THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT.
 
26.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the Party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) three
(3) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent:
 

 
To the Company at:
     
General Maritime Corporation
 
299 Park Avenue
 
Attn: Jeff Pribor
 
Jeffrey.pribor@generalmaritimecorp.com
     
With a copy (which shall not constitute notice) to:

 
 
14

--------------------------------------------------------------------------------

 
 

 
Kramer Levin Naftalis & Frankel LLP
 
1177 Avenue of Americas
 
New York, New York 10036
 
Attn:  Kenneth H. Eckstein  and Douglas H. Mannal
 
Facsimile (212) 715-8000
 
keckstein@kramerlevin,com, arogoff@kramerlevin.com and
  dmannal@kramerlevin.com      
To the Supporting Oaktree Lenders at:
     
Kirkland & Ellis LLP
 
601 Lexington Avenue
 
New York, New York 10022
 
Attn:  Edward O. Sassower and Brian E. Schartz
 
Facsimile (212) 446-4900
 
edward.sassower@kirkland.com and brian.schartz@kirkland.com
     
To the Committee at:
     
Jones Day
 
222 East 41st Street
 
New York, NY 10017
 
Attn: Paul Leake and Pedro Jimenez
 
Facsimile: (212) 755-7306
 
pdleake@jonesday.com and pjimenez@jonesday.com
     
To the Supporting Noteholders at:
     
The addresses listed on the attached signature page for each Supporting
Noteholder

 
or to such other address as may have been furnished by a Party to each of the
other Parties by notice given in accordance with the requirements set forth
above.
 
27.           Consideration.  The Company and each Supporting Creditor hereby
acknowledge that no consideration, other than that specifically described
herein, shall be due or paid to the Supporting Creditor for its agreement to
vote to accept the Second Amended Plan in accordance with the terms and
conditions of this Agreement, other than the Company’s representations,
warranties and agreement to use its commercially reasonable best efforts to seek
to effectuate and consummate the Second Amended Plan.
 
28.           No Third-Party Beneficiaries.  This Agreement shall be solely for
the benefit of the Parties hereto (or any other party that may become a party to
this Agreement) and no other person or entity shall be a third-party beneficiary
hereof.
 
29.           No Waiver of Participation and Reservation of Rights.  Except as
expressly provided in this Agreement and in any amendment among the parties,
nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict the ability of each of the Parties to protect and preserve, its rights,
remedies, and interests, including, without limitation, its claims against any
of the other Parties (or their respective affiliates or subsidiaries).  If the
transactions contemplated by this Agreement are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights remedies, or interests.
 
 
15

--------------------------------------------------------------------------------

 
 
30.           No Admissions.  This Agreement shall in no event be construed as
or be deemed to be evidence of an admission or concession on the part of any
Party of any claim or fault or liability or damages whatsoever.  Each of the
Parties denies any and all wrongdoing or liability of any kind and does not
concede any infirmity in the claims or defenses which it has asserted or could
assert.  No Party shall have, by reason of this Agreement, a fiduciary
relationship in respect of any other Party or any person or entity, and nothing
in this Agreement, expressed or implied, is intended to or shall be so construed
as to impose upon any Party any obligations in respect of this Agreement except
as expressly set forth herein.  This Agreement and the Second Amended Plan are
part of a proposed settlement of a dispute among the Parties.  Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding involving enforcement of the
terms of this Agreement.
 
31.           Public Disclosure of Agreement.  The Company may, in its sole
discretion, disclose this Agreement in a press release or public filing.
 
32.           Disclosure of Holdings.  Unless required by a court of competent
jurisdiction, the Company shall not disclose the principal amount of the Debt
Instruments set forth on Schedule 1 held by any Supporting Noteholder to any
person other than its legal counsel; provided, however, that the Company shall
use reasonable efforts to provide notice to the Committee prior to such
disclosure required by a court of competent jurisdiction, provided further,
however, that the Company shall be permitted to disclose at any time the
aggregate principal amount of Debt Instrument held by the Supporting
Noteholders;
 
[The remainder of this page is intentionally left blank.]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
GENERAL MARITIME CORPORATION
          By:
/s/ John C. Georgiopoulos
      Name: John C. Georgiopoulos       Title: Executive Vice President,
Treasurer and Secretary          
GENERAL MARITIME SUBSIDIARY CORPORATION
   
GENERAL MARITIME SUBSIDIARY II CORPORATION
   
GENERAL PRODUCT CARRIERS CORPORATION
   
GENERAL MARITIME SUBSIDIARY NSF CORPORATION
          By:
/s/ John C. Georgiopoulos
      Name: John C. Georgiopoulos       Title: Treasurer          
GENERAL MARITIME MANAGEMENT LLC
          By:
/s/ Milton H. Gonzales. Jr.
   
Name: Milton H. Gonzales, Jr.
   
Title: Manager and Technical Director
         
GMR ADMINISTRATION CORP.
          By:
/s/ John C. Georgiopoulos
      Name: John C. Georgiopoulos       Title: Vice President and Secretary    
     
GMR AGAMEMNON LLC
   
GMR AJAX LLC
   
GMR ALEXANDRA LLC
   
GMR ARGUS LLC
   
GMR ATLAS LLC
   
GMR CHARTERING LLC
   
GMR CONCEPT LLC
   
GMR CONCORD LLC
   
GMR CONTEST LLC
   
GMR CONSTANTINE LLC
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
GMR DAPHNE LLC
    GMR DEFIANCE LLC     GMR ELEKTRA LLC     GMR GEORGE T LLC     GMR GP LLC    
GMR GULF LLC     GMR HARRIET G LLC     GMR HERCULES LLC     GMR HOPE LLC     GMR
HORN LLC     GMR KARA G LLC     GMR LIMITED LLC     GMR MANIATE LLC     GMR
MINOTAUR LLC     GMR ORION LLC     GMR PHOENIX LLC     GMR POSEIDON LLC     GMR
PRINCESS LLC     GMR PROGRESS LLC     GMR REVENGE LLC     GMR SPARTIATE LLC    
GMR SPYRIDON LLC     GMR ST. NIKOLAS LLC     GMR STAR LLC     GMR STRENGTH LLC  
  GMR TRADER LLC     GMR TRUST LLC     GMR ULYSSES LLC     GMR ZEUS LLC    
GENERAL MARITIME INVESTMENTS LLC           By:
/s/ John C. Georgiopoulos
      Name: John C. Georgiopoulos      
Title: Manager
 



 
 

--------------------------------------------------------------------------------

 
 

 
ARLINGTON TANKERS LTD.
 
COMPANION LTD.
 
COMPATRIOT LTD.
 
CONCEPT LTD.
 
CONCORD LTD.
 
CONSUL LTD.
 
CONTEST LTD.
 
VICTORY LTD.
 
VISION LTD.
   

  By:
/s/ John C. Georgiopoulos
      Name: John C. Georgiopoulos      
Title: Director
           
ARLINGTON TANKERS, LLC
            By:  
/s/ John C. Georgiopoulos
      Name: John C. Georgiopoulos       Title: President and Secretary  

 
 
 

--------------------------------------------------------------------------------

 
 

  OCM MARINE INVESTMENTS CTB, LTD.           By:
Oaktree Capital Management, L.P.
    Its: Director              By:  
/s/ B. James Ford
    Name: B. James Ford     Its:  Managing Director              By:  /s/ Adam
Pierce     Name:  Adam Pierce      Its:  Senior Vice President                  

 
 
 

--------------------------------------------------------------------------------

 



 
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR GENERAL MARITIME CORP., ET AL.
          By:
/s/ Teresa Fox 
    Name: Teresa Fox     Its: Chairperson   

                                                                         
 
 

--------------------------------------------------------------------------------

 
                                                                 

 
SUPPORTING NOTEHOLDER
          Delos Investment Management LLC           By:
/s/ Brian Labin 
    Name: Brian Labin      Its: Member  

                                                               
 
 

--------------------------------------------------------------------------------

 



 
SUPPORTING NOTEHOLDER
         
Stone Harbor Investment Partners
          By:
/s/ Teresa Fox
    Name: Teresa Fox      Its:    



 
 

--------------------------------------------------------------------------------

 
                                                          

 
SUPPORTING NOTEHOLDER
         
Third Avenue Trust on Behalf of the Third Avenue Focused Credit Fund
          By:
 /s/ Vincent J. Dugan
    Name: Vincent J. Dugan     Its: Chief Financial Officer  



 
 

--------------------------------------------------------------------------------

 
 

 
SUPPORTING NOTEHOLDER
         
J.P. Morgan Investment Management Inc.
          By:
/s/ James P Shanahan 
    Name: James P Shanahan     Its: Managing Director  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Second Amended Plan
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Restructuring Term Sheet
 
 
 

--------------------------------------------------------------------------------

 
 

 
AMOUNT
            ● Full repayment of DIP and incremental $75.0 million facilities
repayment               − $39.6 million to holders of claims under the 2010
Facility on a pro rata basis                 − $35.4 million allocated to
holders of claims under the 2011 Facility on a pro rata basis           2010 /
2011 $313.5 / ● Extend maturity to five years from the effective date    $544.3
    Credit million1 ● Decrease scheduled amortization with no contractual
amortization prior to June 30, 2014        
 Facility
 
  − Quarterly scheduled commitment reductions of approximately $16.5 million and
$7.4 million for 2011 and 2010 Facilities respectively               ● Covenants
reset as per Disclosure Statement for the Joint Plan of Reorganization          
 
Oaktree
Credit
$214.6
● Oaktree will receive 98.0% of the pro forma reorganized common equity of GMR
composed of the following equity interests:  (a) 47.5% in respect of Oaktree’s
total allowed secured claim in the amount of $175 million, (b) 47.5% in respect
of Oaktree’s $175 million cash investment, and (c) 3.0% common stock (which
shall be in lieu of Oaktree’s 5.0% Commitment Fee Warrants provided for in the
Equity Purchase Agreement)   million1     Facility     − Ownership subject to
dilution from 10.0% new common available to employees, management and directors
under the Management Incentive Plan (“MIP”)                 ●  Receive on
account of total claim (collectively, the “UCC Settlement Consideration”):      
        − $6.0 million cash payment            
$327.5 million Senior
Notes + Estimated
Allowed
Non-Oaktree
Unsecured Claims2
  − 2.0% of the pro forma reorganized common equity of GMR subject to dilution
on account of the MIP         Non-Oaktree
Unsecured
Creditors
    ●  Tag Rights:  (1) Upon any transfer of reorganized common stock by
Oaktree, each Non-Oaktree Unsecured Creditor that holds at least (0.15%) of the
common stock on a fully diluted basis (calculated as a percentage of the common
stock such holder owns including all shares attributed to outstanding warrants)
will have customary tag-along rights based on actual shares owned; and (2) Upon
a transfer of reorganized common equity by Oaktree of all or substantially all
of its owned reorganized common equity, each Non-Oaktree Unsecured Creditor
holder of the common stock will have customary tag-along rights based on actual
shares owned                   ●
Drag Rights:  Oaktree will have customary drag-along rights (so long as such
rights do not interfere with DTC eligibility).
                    ● Registration Rights:  Oaktree will have demand and
piggyback registration rights.  Additionally, each Non-Oaktree Unsecured
Creditor that holds at least (0.15%) of the common stock on a fully diluted
basis (calculated as a percentage of the common stock such holder owns including
all shares attributed to outstanding warrants) will have piggyback registration
rights based on actual shares owned

 

--------------------------------------------------------------------------------

1 Amounts as of Petition Date, per the Disclosure Statement for the Joint Plan
of Reorganization
 
2 Amount includes an Allowed claim of $318.2 million on account of the Senior
Notes and $9.3 million in estimated other General Unsecured Claims against the
Guarantor Debtors.(excluding Oaktree deficiency claims and Rejection Damage
Claims)
 
 
 

--------------------------------------------------------------------------------

 
 

        ●  Preemptive Rights:  Each Non-Oaktree Unsecured Creditor that is a QIB
or an accredited investor and which holds an aggregate of at least (0.15%) of
the common stock on a fully diluted basis (calculated as a percentage of the
common stock such holder owns including all shares attributed to outstanding
warrants) will have preemptive rights based on actual shares owned in the event
GMR issues equity to Oaktree at a discount to the stock price implied by the
plan of reorganization.  Furthermore, any shares issued on account of the
preemptive rights to any Non-Oaktree Unsecured Creditor will bear the same terms
as any shares issued to Oaktree                     ●  Transfer
Restrictions:  GMR’s charter will provide that any transfer resulting in more
than 200 holders without prior board approval will be void.  Additionally, (1)
GMR’s charter will prohibit each minority holder from transferring any shares
during the 180 day period after an IPO (and shall, if requested by the new
board, be required to sign a lock-up agreement with the underwriter(s)
associated with such initial public offering) and (2) all holders of the common
stock party to the shareholder agreement and the registration rights agreement
shall be prohibited from transferring any shares of such stock during the 90 day
period after each public offering following an initial public offering          
        − Warrants to purchase 3.0% of common equity at an aggregate strike
price of $425.0 million                   ● 
Strike price subject to adjustment if the Cash Investment is less than $175.0
million on the Effective Date
                    ●
5 year term, cashless exercise
                    ●  Before the expiration of the 5-year term, upon a sale of
all or at least 85% of the common equity that Oaktree owns in GMR in one or a
series of related transactions at an aggregate value less than the then
applicable warrant strike price the warrants will be redeemed at their Black
Scholes value at that time (assuming 30.0% volatility)                     ● 
Anti-dilution protections with respect to the warrants in the event of any stock
split, reverse stock split, stock dividend or reclassification
                  − Oaktree will consider in good faith (and accept in its sole
discretion) proposals made by Non-Oaktree Unsecured Creditors in respect of a
commercial transaction that may reduce the amount of the $175 million Cash
Investment or otherwise enhance GMR’s ongoing liquidity position.  So long as
Oaktree and the prospective party (or parties) to any such deal have executed a
term sheet prior to the Effective Date (or, if a term sheet is not executed by
such time, Oaktree affirmatively agrees in writing before the Effective Date to
continue discussions after the Effective Date) and such agreement is ultimately
consummated, Oaktree will work in good faith with the UCC on a structure to
permit Non-Oaktree Unsecured Creditors to share in the value of such deal
(subject to agreement by the Company and the Company’s lenders)                
− All aforementioned shareholder rights and limitations will apply to all common
equity held by Non-Oaktree Unsecured Creditors, whether acquired at confirmation
or upon exercise of the warrants.  The pro forma reorganized common equity and
the warrants will be DTC-eligible and held through DTC.  All holders must hold
the common equity and warrants through DTC and have a brokerage account with a
DTC participant               ●  Oaktree agrees to waive any deficiency claim
for purposes of this consensual plan

 
 
 

--------------------------------------------------------------------------------

 
 

    ●  Recovery dilution  protections:               − Estimation
Order:  Recoveries to Non-Oaktree Unsecured Creditors will be based on a total
estimated allowed unsecured claims pool against the Guarantor Debtors of $327.5
million or such higher amount as may be set by the Bankruptcy Court in the
Estimation Order (defined below) (the “Estimated Maximum Unsecured Claims
Amount”), which amount excludes any deficiency claim by Oaktree and/or rejection
damages claims against the Guarantor Debtors and is composed of (1) an allowed
claim of $318.2 million on account of the Senior Notes and (2) an estimated
amount of all other general unsecured claims against the Guarantor Debtors as of
the date hereof in the amount of $9.3 million.  As soon as reasonably
practicable, but in no event later than ten days after following the date on
which the Debtors file the amended plan of reorganization incorporating the
terms of this agreement (which date may be extended in the UCC’s sole
discretion), the Debtors shall file a motion seeking entry of an order from the
Bankruptcy Court estimating the total amount of Allowed general unsecured claims
against the Guarantor Debtors (exclusive of any Oaktree deficiency claim and/or
rejection damages claims) for purposes of distributions and establishment of a
disputed claims reserve under the Plan at an amount of equal to $327.5 million
or such higher amount as determined by the Bankruptcy Court (the "Estimation
Order")                 − Disputed Claims Reserve:  On the Effective Date or as
soon as practicable after the Effective Date if the Estimation Order is entered
after the Effective Date, (i) each holder of an allowed unsecured claim against
the Guarantor Debtors (other than Oaktree, who is waiving any deficiency claim
as part of this settlement and any holder of a rejection damages claim) will
receive its pro rata share (calculated as a percentage of the Estimated Maximum
Unsecured Claims Amount) of the UCC Settlement Consideration (the “Initial
Distribution”) and (ii) GMR shall establish a disputed claims reserve (the
“Disputed Claims Reserve”) which will contain the remaining amount of the UCC
Settlement Consideration after taking into account the Initial Distribution (the
“Disputed Reserve Amount”).  Subject to the conditions set forth below, each
holder of an unsecured claim against the Guarantor Debtors (other than Oaktree)
that is not allowed as of the Effective Date, but which subsequently becomes
allowed (for avoidance of doubt, no claim on account of rejection damages will
be deemed allowed as of the Effective Date), will receive the lesser of (a) such
holder's pro rata share of the Disputed Claims Reserve based on the allowed
amount of such holder's claim as a percentage of the Estimated Maximum Amount
and (b) a percentage of the Disputed Reserve Amount as remains on the date the
Debtors make a distribution on account of such allowed claim                 −
Post-Confirmation Committee:  On or as soon as practicable after the Effective
Date, the UCC, in consultation with the Debtors, shall appoint the members of
the Post-Confirmation Committee.  The Post-Confirmation Committee shall be
established for the sole purpose of reviewing and consulting with the Debtors
regarding objections to General Unsecured Claims against the Guarantor Debtors
under the plan and overseeing distributions to all holders of General Unsecured
Claims against the Guarantor Debtors.  All reasonable and documented fees,
expenses and costs of the Post-Confirmation Committee and its counsel shall be
paid by GMR, up to an aggregate amount not to exceed $50,000, without
application or submission to the Bankruptcy Court (it being understood that the
Bankruptcy Court shall retain jurisdiction with respect to any disputes that may
arise with respect to the Post-Confirmation Committee).  The Post-Confirmation
Committee shall be dissolved without further action or order upon the closing of
the Debtors’ chapter 11 cases                 − Claims Resolution:  After the
Effective Date, the Reorganized Debtors may settle any disputed claim and make
distributions from the Disputed Claims Reserve without further order or approval
by the Bankruptcy Court; provided, however, that any settlement of a General
Unsecured Claim against the Guarantor Debtors in an Allowed amount greater than
$200,000 will require the consent of the Post-Confirmation Committee, which
consent will not be unreasonably withheld.                 − True-Up for
Rejection Damages Claims:  In the event that Allowed claims for rejection
damages against the Guarantor Debtors ("Rejection Damage Claims") cause the
total amount of Allowed General Unsecured Claims against the Guarantor Debtors
to exceed the Estimated Maximum Unsecured Claims Amount after resolution of all
other General Unsecured Claims against the Guarantor Debtors by final order(s)
of the Bankruptcy Court (the "Rejection Claims Overage"), GMR will, within a
reasonable time after all General Unsecured Claims against the Guarantor Debtors
have been resolved by final order(s) of the Bankruptcy Court, make a one-time
transfer into the Disputed Claims Reserve of consideration (which may be made in
a combination of cash, stock or warrants as determined by GMR) in an amount
sufficient to provide holders of Allowed Rejection Damage Claims against the
Guarantor Debtors with a recovery percentage equal to (a) the value of the UCC
Settlement Consideration (valued at a total of $17,716,998) divided by (b) the
greater of (i) the Estimated Maximum Unsecured Claims Amount and (ii) all
Allowed General Unsecured Claims against the Guarantor Debtors (other than
Rejection Damage Claims and any deficiency claim held by Oaktree)              
  − Additional Funds After Distribution:  Any amounts remaining in the Disputed
Claims Reserve after settlement of all disputed claims and payment of the costs
and expenses of establishing and maintaining the escrow account to hold the
Disputed Claims Reserve will be distributed to all holders of allowed unsecured
claims against the Guarantor Debtors on a pro rata basis.            

 
 
 

--------------------------------------------------------------------------------

 
 

            ●  Oaktree receives the right to elect all board seats on a five
person board Management and Board            ●  Management and management
incentive plan terms to be determined at Oaktree’s discretion                 ● 
Full mutual releases for all parties and adjournment of all discovery in
connection with plan confirmation.  Additionally, the supporting Non-Oaktree
Unsecured Creditors agree not to “opt-out” of the consensual third-party
releases provided for in the plan              ●  Payment of fees and costs
including:         Other     − Reasonable and documented indenture trustee fees
of Bank of New York (including reasonable and documented fees and expenses of
legal counsel) in an amount not to exceed $200,000.               ●  GMR to file
amended plan incorporating the terms of this agreement.             ●  No rights
offering to invest alongside Oaktree

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C


Joinder
 
This joinder (this “Joinder”) to the Plan Support Agreement, dated as of March [
], 2012 by and among (i) General Maritime Corporation (“GMR”) and certain of its
subsidiaries as debtors-in-possession (collectively, the “Debtors,” and together
with GMR’s non-debtor subsidiaries, the “Company”)  (ii) the holders of Notes
under the Indenture signatories thereto (the “Supporting Noteholders”), (iii)
the undersigned lenders under the Oaktree Facility signatories thereto (the
“Supporting Oaktree Lenders,” and together with the Supporting Noteholders, the
“Supporting Creditors”) and (iv) the Official Committee of Unsecured Creditors
of the Debtors chapter 11 cases (the “Committee”).  Each capitalized term used
herein but not otherwise defined shall have the meaning set forth in the
Agreement.
 
1.             Agreement to be Bound.  The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof).  The Joining Party shall hereafter be deemed to be a “Supporting
Creditor” and a “Party” for all purposes under the Agreement.
 
2.             Representations and Warranties.  With respect to the aggregate
principal amount of Notes owed, the Joining Party hereby represents and warrants
to each other Party to the Agreement that, as of the date hereof, such Joining
Party (a) is the legal or beneficial holder of, or holder of investment
authority over (with authority to bind such holder), the debt outstanding under
the Credit Agreements in the principal amounts as identified below its name on
the signature page hereof, and (b) makes the representations and warranties set
forth in Section 12 of the Agreement to each other Party.
 
3.             Governing Law.  This Joinder shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.
 
4.             Notice.  All notices and other communications given or made
pursuant to the Agreement shall be sent to:
 
To the Joining Party at:
 
[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.
 

 
[JOINING PARTY]
           
By:
        Name:               Title:  

            Holdings:
$__________________ of Debt
Under the ____________
          [SUPPORTING CREDITOR]       Acknowledged:       GENERAL MARITIME
CORPORATION       (on its own behalf on behalf of each of its subsidiaries)

 

 
By:
        Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
Annex I


Plan Support Agreement



[Omitted]
 
 

--------------------------------------------------------------------------------